Title: To George Washington from Adam Stephen, 27 September 1755
From: Stephen, Adam
To: Washington, George

 

Sir,
Ft Cumberland [Md.] Sepr 27th 1755

This morning One Packton a Hunter came in quite Spent, being pursued by Indians in Sight of our Sentrys, and having been chas’d five days from the grounds about the Extremity of the Road upon which the Pensylvanians were Employ’d. The Savages pursued him so close, that the Sentry at the Magazine heard him hollow; upon which a party of The Guard was detached, and brought him in. The Man is well known by Several in the Garrison, having hunted for them when they Cover’d the Road-Cutters.
A party of Volunteers were ordered out, under command of Capt. Savage to reconnoitre the Bottom of Will’s Creek. They Rous’d three Indians and fired at them but Soon lost Sight of them. We Continue Alert, and want men much. The Indians discover our Parties by the Tract of their Shoes, It would be a good thing to have Shoe-packs or Moccosons for the Scouts. I am with Respect Sir, Your most Obt huble Sert

Adam Stephen


The Cooper has been here, but there is No Tools—He comes to work On Tuesday—I congratulate you on the News of Our Success to the Northward Now is the Time to push, on this Q[uarte]r Nu[mbe]rs of the Officers are gone from Fort Duquene, to the Northward—I imagine they are weak there, and Send Out the Indians to procure intelligence.
This Night Sullivan on the S. Branch is to receive 600 lashes for Uttering Treasonable Expressions.

